UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 21, 2009 TransWorld Benefits International, Inc. (Exact name of registrant as specified in its charter) California 000-32673 98-0218912 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No) of incorporation) 4675 MacArthur Court, Suite 550
